Title: From James Madison to George Graham, 25 September 1815
From: Madison, James
To: Graham, George


                    
                        
                            Dr Sir
                        
                        Montpelier Sepr. 25. 1815
                    
                    I have recd yours of the 23 d. and return the papers which accompanied it. As it is not probable that any order at this time from the Dept of War can cure the inconveniency produced by Col. Millars departure, it may suffice to say to Genl. Jackson, that his communications will for that reason await the return of the Secy. of War. Shd. your information & calculations however make it presumable that an order to Miller will turn him back in time to be of material use in protecting the negociations or the frontiers, such an order may issue. In this case you will of course advise both the Genls. of Division of the step taken. It may be well, in any event, to acquaint Genl. Brown with the embarrassing occurrence.
                    I see no objection to filling the vacancy left by Lt. Col. Overton, as recommended by Genl. Jackson; and letting McPherson have the benefit of it.
                    The brevet requested by Genl. J. for Lt. McCall may issue at once, if there be no objection in the Dept.
                    Shew the letter of the Genl. answerg that of Mr. Dallas of the 1st. July. to the latter when he comes to Washington.
                    
                    I will mention the case of Bankhead to Col. Monroe. I expect him here in a day or two. He will go direct from this to Loudon, on his way to Washington. Friendly respects
                    
                        
                            James Madison
                        
                    
                